DETAILED ACTION
	This Office action is in response to the amendment to the claims filed 28 December 2021 and the supplemental amendment filed 10 January 2022.  Claims 1-22 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 28 December 2021 and 10 January 2022 have been fully considered but they are not persuasive.
Initially, the examiner notes the written description/new matter issues raised by the 28 December 2021 amendment, with particular reference to “a graphic component comprising only alphanumeric indicators” and “a graphic component consisting only of images, without text or alphanumeric indicators”.  Support for such limitations was not found within the specification, and the instant remarks fail to provide citations to the necessary show of support.  Similarly, the 10 January 2022 amendment provides new claim 22, which discloses “correcting mistakes of association between the alphanumeric indicators and the text indicator comprise recognition errors of the alphanumeric indicator”.  While the specification does disclose converting a digital document “into a format suitable for being searched, preferably by means of an optical character recognition process (OCR)”, at page 4, lines 8-11, the specification fails to disclose the specific correction of errors resulting from the character recognition process, and the claim fails to particularly disclose that the “recognition errors” are those resulting from OCR and not from a user’s own recognition.  No support for the limitations of claim 22 can be found in the specification, and the instant remarks fail to provide the citations necessary for an adequate 
Applicant argues in the 28 December 2021 remarks that Nomura does not allow a user to “make textual specifications, as well personalization of the text”.  The examiner respectfully disagrees.  A user is permitted to edit the text of a document.  Editing a document is analogous to the making of textual specifications and personalization of text.  Furthermore, Applicant’s own specification teaches against utilizing two distinct text indicators for a single alphanumeric indicator.  At page 11, lines 16-21, the specification discloses an automatic correction step wherein an audio-visual signal is activated if the same text indicator is associated with more than one alphanumeric indicator, or if an alphanumeric indicator is associated with a plurality of text indicators which do not represent the same element.
Applicant states on page 9 of the December remarks that “the augmented reality label figure…is unchangeable and it is superimposed”, with reference to claim 1.  Such a feature is not claimed.  As a result, Applicant’s argument is not persuasive.
Applicant argues at page 10 of the December remarks that Nomura does not disclose correcting mistakes of association between the alphanumeric indicators and the text indicator.  The examiner respectfully disagrees.  Nomura allows for changes made in a document body to be reflected in the related Figures.  Therefore, changes made to alphanumeric indicators found in the document body would necessarily be reflected in the Figures, therefore correcting mistakes of association between the alphanumeric indicators and the text indicator, as claimed.
Applicant further argues on page 11 of the December remarks that the examiner “is ignoring the fact that the process of associating a number with the text with another one in the figure requires an algorithmic step that can make mistakes”.  The examiner disagrees.  No such “algorithmic step” is required.  A user manually entering relevant information into the document is capable of creating an association between a number in the text with another one in the figure.  Furthermore, Applicant is arguing features not present in claim 1.
.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 21 recite “a graphic component comprising only alphanumeric indicators” and “a graphic component consisting only of images, without text or alphanumeric indicators”.  Support for such limitations was not found within the specification.  The instant remarks fail to provide citations to the necessary show of support.  As a result, the incorporation of such limitations amounts to the introduction of new matter into the claims.  Claims 2-20 and 22 fail to cure the deficiencies of claims 1 and 21, and as a result are similarly rejected.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 21 recite the limitation "said graphic component".  There is insufficient antecedent basis for this limitation in the claim. Claims 1 and 21 recite “a graphical component” prior to the recitation of “said graphic component”.  Claims 2-20 and 22 fail to cure the deficiencies of claims 1 and 21 and as a result are similarly rejected.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Tsibulevskiy et al. (US Publication 2013/0071020 A1), hereinafter Tsibulevskiy, in view of Nomura et al. (US Patent 5,408,599), hereinafter Nomura.

	Regarding claim 1, Tsibulevskiy discloses a method for analyzing documents which can be implemented by a computer (the computer-implemented method of ¶ 0012) comprising the steps of:
selecting a digital document comprising a text component and a graphical component, said graphical component being: a) a graphic component including text therein, b) a graphic component comprising only alphanumeric indicators, or c) a graphic component consisting only of image, without text or alphanumeric indicators (the method includes identifying a reference within a figure and an identifier in a text associated with the figure, at ¶ 0012, such as in a patent application or patent document, at ¶ 0102);

searching inside the text component of the digital document for the alphanumeric indicators identified inside the graphical component and associating them with a text indicator of the text component representing the respective portions of the graphical component (analysis of the document matches a reference in a drawing to an alphanumeric identifier of the related element, at ¶ 0053);
converting the digital document into an augmented reality document at least by displaying on the graphical component a corresponding text of the text indicator, at the respective alphanumeric indicator associated with the text indicator (the reference and identifier are “visually associated” by way of displaying the alphanumeric text indicator adjacent to the reference, at ¶ 0055 and ¶ 0072, and seen in Fig. 4E); and
associating multiple parts of a document data to one part of figure data or vice versa (correspondence between references and identifiers may be one to one, one to many, many to one, or many to many, at ¶ 0058).
Tsibulevskiy further discloses displaying separately all the different parts of the text associated to a single part of the graphical component, seen in the display of document data as in Fig. 4C and the correspondence between references and identifiers may be one to one, one to many, many to one, or many to many, at ¶ 0058.  Tsibulevskiy fails to explicitly disclose wherein the different parts of the text associated to a single part of the graphical component are edited separately, and editing the augmented reality document for (i) modifying a content of the corresponding text to insert a note or a comment, (ii) correcting mistakes in the corresponding text, (iii) correcting mistakes of association between the alphanumeric indicators and the text indicator, and/or (iv) selecting information to display among alternative expressions associated 
Nomura discloses a system and method for displaying and editing documents having two different types of data, such as the figure and text data of Tsibulevskiy.  See Nomura, col. 1, lines 65-68.  Furthermore, Nomura discloses wherein an edit made to one type of data is reflected by a similar edit made to the other type of data (the simultaneous editing of related portions of first and second data, at col. 2, lines 1-33, and col. 4, line 62 through col. 5, line 14, seen in Figs. 4 and 5), and discloses prior art word processing and document editing software, well-known in the art to allow a user to edit the text of a document, analogous to the insertion of a claimed note or comment.  Editing of a document is almost ubiquitously performed for the purposes of correcting mistakes.  See Nomura, col. 1, lines 13-29.  The examiner contends that a user of a prior art word processing document would be able to separately edit each instance of the “different parts of text” as they see fit, through manual traversal of each line of the document. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the document processing system and method of Tsibulevskiy to include the simultaneous editing of differing data types as in Nomura.  One would have been motivated to make such a combination for the advantage of performing editing through a smaller number of operations, thus increasing efficiency.  See Nomura, col. 2, lines 39-41.

Regarding claim 2, Tsibulevskiy discloses wherein the corresponding text comprises at least one from: a name of the respective portion of the graphical component, a synonym of the name of the respective portion of the graphical component, a description of the respective portion of the graphical component, a paragraph of the text component comprising the alphanumeric indicator of the respective portion of the graphical component, a translation of the text indicator, the corresponding text can further comprise a limiting expression, this limiting 

Regarding claim 3, Tsibulevskiy discloses wherein the corresponding text comprises a plurality of separate information selectively viewed as a function of an input which can be entered by a user, supporting the interpretation of editing as a way of personalizing the augmented reality document (Tsibulevskiy discloses providing the visual association as a “shape” placed over the reference that can be viewed upon user interaction [“popup”, “hover-over” or “slide-out”], at ¶ 0073).

Regarding claim 4, Tsibulevskiy discloses wherein the corresponding text is visible only when an operator superposes a pointer on the respective alpha-numeric indicator of the graphical component (Tsibulevskiy discloses providing the visual association as a “shape” placed over the reference that can be viewed upon a hover-over interaction at ¶ 0073).

Regarding claim 5, Tsibulevskiy discloses wherein the corresponding text is contained inside a window which is movable inside a work space defined by the augmented reality document (references or identifiers may be placed, adjusted, rotated, or moved so as to be more easily viewed.  See ¶ 0097).

Regarding claim 6, Tsibulevskiy discloses wherein the corresponding text is shown differently, colored or underlined, as a function of the text component portion inside of which is contained the text indicator which the corresponding text represents (an identifier may be colored and hyperlinked to allow for disclosure of information related to the element, at ¶ 0075).



Regarding claim 9, Tsibulevskiy discloses wherein when an operator superposes a pointer on an alphanumeric indicator the text indicator which is uniquely associated with the alphanumeric indicator is highlighted in the text component and/or in the table, or, vice versa, when an operator superposes a pointer on a text indicator the alphanumeric indicator which is uniquely associated with the text indicator is highlighted in the graphical component and/or in the table (Tsibulevskiy discloses wherein a word in a body of text may be selected, and the numeral corresponding to the related element will be highlighted in the figure.  The user may also do the reverse, where an element of the figure is selected and the associated text in the description may be highlighted to indicate to the user the location of the related identifier.  See ¶ 0094).

Regarding claim 10, Tsibulevskiy discloses displaying by means of connectors or a table the alphanumeric indicators of the graphical component or the text indicators associated with each alphanumeric indicator which share a relationship, the relationship comprising: relations of vicinity, connection, action of an alphanumeric indicator of the graphical component with respect to another alphanumeric indicator of the graphical component (Tsibulevskiy discloses wherein a hyperlinked line may disclose information related to further elements, references, or identifiers, at ¶ 0072).

Regarding claim 11, Tsibulevskiy discloses selecting a portion of the text component, such as, a paragraph or a cross section, inside of which there is at least a text indicator;

selecting and displaying amongst all the portions of the graphical component the portion of graphical component more pertinent with the portion of text component according to criteria which can be selected by the user, for example the one which contains inside it the greater number of text indicators identified inside the portion of text component selected by the user (selective portions of a file may be retrieved and analyzed based on a preset rule, or manually. See ¶ 0059 and 0108).

Regarding claim 12, Tsibulevskiy discloses an automatic correction step wherein an audio-visual signal is activated if the same text indicator is associated with more than one alphanumeric indicator (the display of a text indicator adjacent to an alphanumeric reference indicator is sufficient to provide a visual signal to the user that the same text is associated with more than one reference indicator.  See ¶ 0073).

Regarding claim 13, Tsibulevskiy and Nomura disclose an augmented reality document, which can be obtained by means of a method according to claim 1, comprising a graphical component having at least one alphanumeric indicator and configured for displaying at least one text indicator of a digital document, the text indicator representing the at least one alphanumeric indicator (Tsibulevskiy discloses the visually association of a reference and indicator by way of displaying the alphanumeric text indicator adjacent to the reference, at ¶ 0055 and ¶ 0072, and seen in Fig. 4E).

Regarding claim 14, Tsibulevskiy discloses a hypertext comprising a plurality of augmented reality documents according to claim 13, wherein the alphanumeric indicator of an augmented reality document may be associated with a text indicator of at least a different augmented realty document of the hypertext (the disclosure of the example embodiment in 

Regarding claim 15, Tsibulevskiy discloses the hypertext according to claim 14, comprising a table of the hypertext comprising each text indicator coupled to each alphanumeric indicator to which the text indicator is associated in the plurality of augmented reality documents of the hypertext, the text indicator being associated with at least one alphanumeric indicator of an augmented reality document of the hypertext (Fig. 4D and ¶ 0070 disclose a data structure table that stores identifiers and their corresponding references).

Regarding claim 16, Tsibulevskiy discloses the hypertext according to claim 14, comprising an equivalence matrix of the hypertext configured to associate to each alphanumeric indicator each text indicator to which it is associated in the plurality of digital documents which make up the hypertext (Fig. 4D and ¶ 0070 disclose a data structure table that stores identifiers and their corresponding references).

Regarding claim 17, Tsibulevskiy and Nomura discloses the hypertext according to claim 16 wherein the equivalence matrix can be edited by a user to associate a numeral indicator to a predetermined text indicator (as Nomura discloses the editing of the identifiers and references within documents, supra, it follows that the table of linked identifiers and references as in Tsibulevskiy would be suitably updated to reflect those changes).

Regarding claim 18, Tsibulevskiy and Nomura disclose wherein said alphanumeric indicators are uniquely associated with a text indicator of the text component (Tsibulevskiy discloses the use of a table to store a one-to-one correspondence between a reference numeral and its associated text identifier.  See Fig. 4C and ¶ 0069.

	Regarding claim 20, Tsibulevskiy and Nomura disclose wherein when an operator superposes a pointer on an alphanumeric indicator the text indicator which is uniquely associated with the alphanumeric indicator is highlighted in the text component and/or in the table, colored or underlined or, vice versa, when an operator superposes a pointer on a text indicator the alphanumeric indicator which is uniquely associated with the text indicator is highlighted in the graphical component and/or in the table, colored or underlined.  Tsibulevskiy discloses wherein a user selecting at least one word in a claim results in the highlighting of the selected word and its associated numeral in the related figure, at ¶ 0094.  An element may be selected by clicking on or hovering the mouse over the element, at ¶ 0093.

Regarding claim 21, Tsibulevskiy discloses a method for analyzing documents which can be implemented by a computer (the computer-implemented method of ¶ 0012) comprising the steps of:
selecting a digital document comprising a text component and a graphical component, said graphical component being: a) a graphic component including text therein, b) a graphic component comprising only alphanumeric indicators, or c) a graphic component consisting only of image, without text or alphanumeric indicators (the method includes identifying a reference within a figure and an identifier in a text associated with the figure, at ¶ 0012, such as in a patent application or patent document, at ¶ 0102);
analyzing the graphical component identifying alphanumeric indicators associated with respective portions of the graphical component or by editing said graphic component without text or alphanumeric indicators (analysis of the document matches a reference in a drawing to an alphanumeric identifier of the related element, at ¶ 0053);
searching inside the text component of the digital document for the alphanumeric indicators identified inside the graphical component and associating them with a 
converting the digital document into an augmented reality document at least by displaying on the graphical component a corresponding text of the text indicator, at the respective alphanumeric indicator associated with the text indicator (the reference and identifier are “visually associated” by way of displaying the alphanumeric text indicator adjacent to the reference, at ¶ 0055 and ¶ 0072, and seen in Fig. 4E); and
associating multiple parts of a document data to one part of figure data or vice versa (correspondence between references and identifiers may be one to one, one to many, many to one, or many to many, at ¶ 0058).
Tsibulevskiy further discloses displaying separately all the different parts of the text associated to a single part of the graphical component, seen in the display of document data as in Fig. 4C and the correspondence between references and identifiers may be one to one, one to many, many to one, or many to many, at ¶ 0058.  Tsibulevskiy fails to explicitly disclose wherein the different parts of the text associated to a single part of the graphical component are edited separately, and editing the augmented reality document for (i) modifying a content of the corresponding text to insert a note or a comment, (ii) correcting mistakes in the corresponding text, (iii) correcting mistakes of association between the alphanumeric indicators and the text indicator, and (iv) selecting information to display among alternative expressions associated to the graphical component, multiple information for the text component from the analysis of the document or from external sources, and different relationships between components.
Nomura discloses a system and method for displaying and editing documents having two different types of data, such as the figure and text data of Tsibulevskiy.  See Nomura, col. 1, lines 65-68.  Furthermore, Nomura discloses wherein an edit made to one type of data is reflected by a similar edit made to the other type of data (the simultaneous editing of related 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the document processing system and method of Tsibulevskiy to include the simultaneous editing of differing data types as in Nomura.  One would have been motivated to make such a combination for the advantage of performing editing through a smaller number of operations, thus increasing efficiency.  See Nomura, col. 2, lines 39-41.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tsibulevskiy, in view of Nomura, further in view of Bryar et al. (US Publication 2006/0168510 A1), hereinafter Bryar.

Regarding claim 7, Tsibulevskiy and Nomura disclose the method according to claim 1.  Tsibulevskiy and Nomura fail to explicitly disclose such, comprising the following steps:
acquiring a plurality of different versions of the digital document;

performing a comparison between the respective graphical components of all the versions acquired of the same digital document identifying the differences present between the various versions;
selectively displaying inside the windows the differences present between the versions acquired of the same digital document.
Bryar discloses a system and method for displaying markup documents, similar to Tsibulevskiy and Nomura.  Furthermore, Bryar discloses the use of “DIFF information”, which may be displayed on a document to indicate changes between a previous version of a document and the current version of the document, at ¶ 0029.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the document display of Tsibulevskiy and Nomura to include the DIFF information of Bryar.  One would have been motivated to make such a combination for the advantage of providing a user with an automated way to determine implemented changes or modifications within a document.  See Bryar, ¶ 0008.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tsibulevskiy, in view of Nomura, further in view of Lewis et al. (US Patent 6,314,397), hereinafter Lewis.

	Regarding claim 19, Tsibulevskiy and Nomura disclose the method as in claim 1.  Tsibulevskiy and Nomura fail to explicitly disclose such wherein at least one of said alphanumeric indicators is associated inside the text component of the digital document to different text indicators.

	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the word processor editing method of Tsibulevskiy and Nomura with the selective replacement of Lewis.  One would have been motivated to make such a combination for the inherent advantage of allowing a user to edit a document to their precise liking.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROSWELL whose telephone number is (571)272-4055. The examiner can normally be reached Monday-Friday 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROSWELL/Primary Examiner, Art Unit 2145